UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22066 Cornerstone Progressive Return Fund (Exact name of registrant as specified in charter) 200A Executive Drive Edgewood, NY (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC,200A Executive Drive Edgewood, NY 11717 (Name and address of agent for service) Registrant's telephone number, including area code: (866)668-6558 Date of fiscal year end: December 31 Date of reporting period: July 1, 2012 - June 30, 2013 ITEM 1. PROXY VOTING RECORD. Company Name Ticker CUSIP Meeting Date Proposal Number Proposal Description Proponent Mgmt Recommendation Vote Cast For / Against Mgmt Abbott Laboratories ABT 4/26/2013 Elect Robert J. Alpern Management For For For Abbott Laboratories ABT 4/26/2013 Elect Roxanne S. Austin Management For For For Abbott Laboratories ABT 4/26/2013 Elect Sally E. Blount Management For For For Abbott Laboratories ABT 4/26/2013 Elect W. James Farrell Management For For For Abbott Laboratories ABT 4/26/2013 Elect Edward M. Liddy Management For For For Abbott Laboratories ABT 4/26/2013 Elect Nancy McKinstry Management For For For Abbott Laboratories ABT 4/26/2013 Elect Phebe N. Novakovic Management For For For Abbott Laboratories ABT 4/26/2013 Elect William A. Osborn Management For For For Abbott Laboratories ABT 4/26/2013 Elect Samuel C. Scott III Management For For For Abbott Laboratories ABT 4/26/2013 Elect Glenn F. Tilton Management For For For Abbott Laboratories ABT 4/26/2013 Elect Miles D. White Management For For For Abbott Laboratories ABT 4/26/2013 2 Ratification of Auditor Management For For For Abbott Laboratories ABT 4/26/2013 3 Advisory Vote on Executive Compensation Management For Against Against Abbott Laboratories ABT 4/26/2013 4 Shareholder Proposal Regarding Genetically Modified Organisms Shareholder Against Against For Abbott Laboratories ABT 4/26/2013 5 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Abbott Laboratories ABT 4/26/2013 6 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Abbott Laboratories ABT 4/26/2013 7 Shareholder Proposal Regarding Retention of Shares Shareholder Against Against For Abbott Laboratories ABT 4/26/2013 8 Shareholder Proposal Regarding Excluding Compliance Costs for the Purposes of Executive Compensation Shareholder Against For Against Abbott Laboratories ABT 4/26/2013 9 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against For Abbvie Inc. ABBV 00287Y109 5/6/2013 Elect William Burnside Management For For 98% Withhold 2% For Abbvie Inc. ABBV 00287Y109 5/6/2013 Elect Edward Rapp Management For For 99% Withhold 1% For Abbvie Inc. ABBV 00287Y109 5/6/2013 Elect Roy Roberts Management For For 98% Withhold 2% For Abbvie Inc. ABBV 00287Y109 5/6/2013 2 Ratification of Auditor Management For For 99% Against 1% For Abbvie Inc. ABBV 00287Y109 5/6/2013 3 Advisory Vote on Executive Compensation Management For For 96% Against 4% For Abbvie Inc. ABBV 00287Y109 5/6/2013 4 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1YR 80% 2YR 0% 3YR 19% Abstain 1% For Abbvie Inc. ABBV 00287Y109 5/6/2013 5 2013 Stock Incentive Plan Management For For 94% Against 5% Abstain 1% For Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. ETF 00301T102 3/14/2013 1 Amendments to Investment Objective/Investment Restriction Management For For 98% Against 2% For Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. ETF 00301TA00 3/14/2013 Elect Enrique R. Arzac Management For For 96% Withhold 4% Against Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. ETF 00301TA00 3/14/2013 Elect James J. Cattano Management For For 40% Withhold 60% For Aberdeen Indonesia Fund Inc. IF 00305P106 3/14/2013 Elect James J. Cattano Management For For 67% Abstain 33% For Aberdeen Israel Fund Inc. ISL 00301L109 3/14/2013 Elect Lawrence J. Fox Management For For 94% Withold 6% For Aberdeen Latin America Equity Fund, Inc. LAQ 00306K106 3/14/2013 Elect Martin M. Torino Management For For 56% Withhold 44% Against Adams Express Co. ADX 3/19/2013 Elect Enrique R. Arzac Management For For 84% Abstain 16% Against Adams Express Co. ADX 3/19/2013 Elect Phyllis O. Bonanno Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 Elect Kenneth J. Dale Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 Elect Frederic A. Escherich Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 Elect Roger W. Gale Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 Elect Kathleen T. McGahran Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 Elect Craig R. Smith Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 Elect Mark E. Stoeckle Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 2 Ratification of Auditor Management For For 68% Against 1% Abstain 31% For Advent Claymore Convertible Securities and Income Fund AGC 10/24/2012 1 Elect Tracy Maitland Management For For 96% Against 4% For Advent/Claymore Enhanced Growth & Income Fund LCM 00765E104 10/24/2012 1 Elect Tracy Maitland Management For For 96% Against 4% For Advent/Claymore Enhanced Growth & Income Fund LCM 00765E104 10/24/2012 2 Elect Ronald Nyberg Management For For 96% Against 4% For AllianceBernstein Income Fund Inc. ACG 01881E101 3/27/2013 Elect John H. Dobkin Management For For 94.944% Withhold 5.056% For AllianceBernstein Income Fund Inc. ACG 01881E101 3/27/2013 Elect Michael J. Downey Management For For 95.070% Withhold 4.930% For AllianceBernstein Income Fund Inc. ACG 01881E101 3/27/2013 Elect Nancy P. Jacklin Management For For 94.876% Withhold 5.124% For AllianzGI Global Equity & Convertible Income Fund NGZ 00119R108 12/19/2012 Elect Deborah DeCotis Management For For 97% Withhold 3% For AllianzGI Global Equity & Convertible Income Fund NGZ 00119R108 12/19/2012 Elect John Maney Management For For 97% Withhold 3% For Allstate Corp. ALL 5/21/2013 1 Elect F. Duane Ackerman Management For For For Allstate Corp. ALL 5/21/2013 2 Elect Robert D. Beyer Management For For For Allstate Corp. ALL 5/21/2013 3 Elect Kermit R. Crawford Management For For For Allstate Corp. ALL 5/21/2013 4 Elect Jack M. Greenberg Management For For For Allstate Corp. ALL 5/21/2013 5 Elect Herbert L. Henkel Management For For For Allstate Corp. ALL 5/21/2013 6 Elect Ronald T. LeMay Management For For For Allstate Corp. ALL 5/21/2013 7 Elect Andrea Redmond Management For For For Allstate Corp. ALL 5/21/2013 8 Elect H. John Riley, Jr. Management For For For Allstate Corp. ALL 5/21/2013 9 Elect John W. Rowe Management For For For Allstate Corp. ALL 5/21/2013 10 Elect Judith A. Sprieser Management For For For Allstate Corp. ALL 5/21/2013 11 Elect Mary Alice Taylor Management For For For Allstate Corp. ALL 5/21/2013 12 Elect Thomas J. Wilson Management For For For Allstate Corp. ALL 5/21/2013 13 Advisory Vote on Executive Compensation Management For For For Allstate Corp. ALL 5/21/2013 14 2013 Equity Incentive Plan Management For For For Allstate Corp. ALL 5/21/2013 15 Ratification of Auditor Management For For For Allstate Corp. ALL 5/21/2013 16 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Allstate Corp. ALL 5/21/2013 17 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Alpine Global Dynamic Dividend Fund AGD 020825E106 5/21/2013 Elect James A. Jacobson Management For For 92% Withhold 8% For Alpine Global Dynamic Dividend Fund AGD 020825E106 5/21/2013 Elect H. Guy Leibler Management For For 92% Withhold 8% For Alpine Global Dynamic Dividend Fund AGD 020825E106 5/21/2013 2 Transaction of Other Business Management For For 86% Against 12% Abstain 2% Against Alpine Total Dynamic Dividend Fund AOD 5/21/2013 Elect James A. Jacobson Management For For 94% Withhold 6% For Alpine Total Dynamic Dividend Fund AOD 5/21/2013 Elect H. Guy Leibler Management For For 94% Withhold 6% For Alpine Total Dynamic Dividend Fund AOD 5/21/2013 2 Transaction of Other Business Management For For 86% Against 12% Abstain 2% Against Amgen Inc. AMGN 5/22/2013 1 Elect David Baltimore Management For For For Amgen Inc. AMGN 5/22/2013 2 Elect Frank J. Biondi, Jr. Management For For For Amgen Inc. AMGN 5/22/2013 3 Elect Robert A. Bradway Management For For For Amgen Inc. AMGN 5/22/2013 4 Elect François de Carbonnel Management For For For Amgen Inc. AMGN 5/22/2013 5 Elect Vance D. Coffman Management For For For Amgen Inc. AMGN 5/22/2013 6 Elect Robert A. Eckert Management For For For Amgen Inc. AMGN 5/22/2013 7 Elect Rebecca M. Henderson Management For For For Amgen Inc. AMGN 5/22/2013 8 Elect Frank C. Herringer Management For For For Amgen Inc. AMGN 5/22/2013 9 Elect Tyler Jacks Management For For For Amgen Inc. AMGN 5/22/2013 10 Elect Gilbert S. Omenn Management For For For Amgen Inc. AMGN 5/22/2013 11 Elect Judith C. Pelham Management For For For Amgen Inc. AMGN 5/22/2013 12 Elect Leonard D. Schaeffer Management For For For Amgen Inc. AMGN 5/22/2013 13 Elect Ronald D. Sugar Management For For For Amgen Inc. AMGN 5/22/2013 14 Ratification of Auditor Management For For For Amgen Inc. AMGN 5/22/2013 15 Advisory Vote on Executive Compensation Management For For For Amgen Inc. AMGN 5/22/2013 16 Amendment to the 2009 Equity Incentive Plan Management For For For Apple Inc. AAPL 2/27/2013 Elect William V. Campbell Management For For For Apple Inc. AAPL 2/27/2013 Elect Timothy D. Cook Management For For For Apple Inc. AAPL 2/27/2013 Elect Millard S. Drexler Management For For For Apple Inc. AAPL 2/27/2013 Elect Albert A. Gore, Jr. Management For For For Apple Inc. AAPL 2/27/2013 Elect Robert A. Iger Management For For For Apple Inc. AAPL 2/27/2013 Elect Andrea Jung Management For For For Apple Inc. AAPL 2/27/2013 Elect Arthur D. Levinson Management For For For Apple Inc. AAPL 2/27/2013 Elect Ronald D. Sugar Management For For For Apple Inc. AAPL 2/27/2013 2 Amendments to Articles of Incorporation Management For For For Apple Inc. AAPL 2/27/2013 3 Ratification of Auditor Management For For For Apple Inc. AAPL 2/27/2013 4 Advisory Vote on Executive Compensation Management For For For Apple Inc. AAPL 2/27/2013 5 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Apple Inc. AAPL 2/27/2013 6 Shareholder Proposal Regarding Formation of Human Rights Committee Shareholder Against Against For AT&T, Inc. T 00206R102 4/26/2013 1 Elect Randall L. Stephenson Management For For For AT&T, Inc. T 00206R102 4/26/2013 2 Elect Gilbert F. Amelio Management For For For AT&T, Inc. T 00206R102 4/26/2013 3 Elect Reuben V. Anderson Management For For For AT&T, Inc. T 00206R102 4/26/2013 4 Elect James H. Blanchard Management For For For AT&T, Inc. T 00206R102 4/26/2013 5 Elect Jaime Chico Pardo Management For For For AT&T, Inc. T 00206R102 4/26/2013 6 Elect Scott T. Ford Management For For For AT&T, Inc. T 00206R102 4/26/2013 7 Elect James P. Kelly Management For For For AT&T, Inc. T 00206R102 4/26/2013 8 Elect Jon C. Madonna Management For For For AT&T, Inc. T 00206R102 4/26/2013 9 Elect Michael B. McCallister Management For For For AT&T, Inc. T 00206R102 4/26/2013 10 Elect John B. McCoy Management For For For AT&T, Inc. T 00206R102 4/26/2013 11 Elect Joyce M. Roché Management For For For AT&T, Inc. T 00206R102 4/26/2013 12 Elect Matthew K. Rose Management For For For AT&T, Inc. T 00206R102 4/26/2013 13 Elect Laura D'Andrea Tyson Management For For For AT&T, Inc. T 00206R102 4/26/2013 14 Ratification of Auditor Management For For For AT&T, Inc. T 00206R102 4/26/2013 15 Advisory Vote on Executive Compensation Management For For For AT&T, Inc. T 00206R102 4/26/2013 16 Amendment to the Stock Purchase and Deferral Plan Management For For For AT&T, Inc. T 00206R102 4/26/2013 17 Shareholder Proposal Regarding Political Spending Shareholder Against Against For AT&T, Inc. T 00206R102 4/26/2013 18 Shareholder Proposal Regarding Lead Batteries Shareholder Against Against For AT&T, Inc. T 00206R102 4/26/2013 19 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements Shareholder Against For Against AT&T, Inc. T 00206R102 4/26/2013 20 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Paul Audet Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Michael Castellano Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Richard Cavanagh Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Frank Fabozzi Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Kathleen Feldstein Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect James Flynn Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Henry Gabbay Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Jerrold Harris Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect R. Glenn Hubbard Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect W. Carl Kester Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Karen Robards Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 9/13/2012 1 BlackRock Floating Rate Income Strategies Fund II, Inc. Management For For 92.5% Against 5.5% Abstain 2% For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Paul Audet Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Michael Castellano Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Richard Cavanagh Management For For 98% Against 2% For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Frank Fabozzi Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Kathleen Feldstein Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect James Flynn Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Henry Gabbay Management For For 98% Against 2% For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Jerrold Harris Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect R. Glenn Hubbard Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect W. Carl Kester Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Karen Robards Management For For 97% Against 3% For BlackRock Enhanced Equity DividendTrust BDJ 09251A104 7/27/2012 Elect Frank Fabozzi Management For For 97% Withhold 3% For BlackRock Enhanced Equity DividendTrust BDJ 09251A104 7/27/2012 Elect James Flynn Management For For 97% Withhold 3% For BlackRock Enhanced Equity DividendTrust BDJ 09251A104 7/27/2012 Elect Karen Robards Management For For 97% Withhold 3% For BlackRock International Growth and Income Trust BGY 7/27/2012 Elect Frank Fabozzi Management For For 96% Withhold 4% For BlackRock International Growth and Income Trust BGY 7/27/2012 Elect James Flynn Management For For 96% Withhold 4% For BlackRock International Growth and Income Trust BGY 7/27/2012 Elect Karen Robards Management For For 96% Withhold 4% For BlackRock MuniHoldings Quality Fund II Inc. MUE 09254C107 7/27/2012 Elect Paul Audet Management For For 96% Withhold 4% For BlackRock MuniHoldings Quality Fund II Inc. MUE 09254C107 7/27/2012 Elect Michael Castellano Management For For 96% Withhold 4% For BlackRock MuniHoldings Quality Fund II Inc. MUE 09254C107 7/27/2012 Elect Richard Cavanagh Management For For 96% Withhold 4% For BlackRock MuniHoldings Quality Fund II Inc. MUE 09254C107 7/27/2012 Elect Kathleen Feldstein Management For For 96% Withhold 4% For BlackRock MuniHoldings Quality Fund II Inc. MUE 09254C107 7/27/2012 Elect James Flynn Management For For 96% Withhold 4% For BlackRock MuniHoldings Quality Fund II Inc. MUE 09254C107 7/27/2012 Elect Henry Gabbay Management For For 96% Withhold 4% For BlackRock MuniHoldings Quality Fund II Inc. MUE 09254C107 7/27/2012 Elect Jerrold Harris Management For For 96% Withhold 4% For BlackRock MuniHoldings Quality Fund II Inc. MUE 09254C107 7/27/2012 Elect R. Glenn Hubbard Management For For 96% Withhold 4% For BlackRock MuniHoldings Quality Fund II Inc. MUE 09254C107 7/27/2012 Elect Karen Robards Management For For 96% Withhold 4% For BlackRock Resources & Commodities Strategy Trust BCX 09257A108 7/27/2012 Elect Frank Fabozzi Management For For 98% Withhold 2% For BlackRock Resources & Commodities Strategy Trust BCX 09257A108 7/27/2012 Elect James Flynn Management For For 98% Withhold 2% For BlackRock Resources & Commodities Strategy Trust BCX 09257A108 7/27/2012 Elect Karen Robards Management For For 98% Withhold 2% For Central Europe and Russia Fund Inc. CEE 4/19/2013 1 Amendment to Investment Objective Management For For 99.17% Against 0.63% Abstain 0.20% For Central Europe, Russia and Turkey Fund Inc. CEE 6/26/2013 Elect Wilhelm Bender Management For For 91.5% Withhold 8.5% For Central Europe, Russia and Turkey Fund Inc. CEE 6/26/2013 Elect Detlef Bierbaum Management For For 91.5% Withhold 8.5% For Central Europe, Russia and Turkey Fund Inc. CEE 6/26/2013 Elect Richard Karl Goeltz Management For For 91.5% Withhold 8.5% For Central Europe, Russia and Turkey Fund Inc. CEE 6/26/2013 2 Ratification of Auditor Management For For 99% Abstain 1% For Clough Global Allocation Fund GLV 18913Y103 7/16/2012 Elect James Canty Management For For For Clough Global Allocation Fund GLV 18913Y103 7/16/2012 Elect Robert Butler Management For For For Clough Global Allocation Fund GLV 18913Y103 7/16/2012 Elect Richard Rantzow Management For For For Clough Global Equity Fund GLQ 18914C100 7/16/2012 Elect Andrew Boynton Management For For For Clough Global Equity Fund GLQ 18914C100 7/16/2012 Elect Adam Crescenzi Management For For For Clough Global Equity Fund GLQ 18914C100 7/16/2012 Elect Jerry Rutledge Management For For For Clough Global Opportunities Fund. GLO 18914E106 7/16/2012 Elect Edmund Burke Management For For For Clough Global Opportunities Fund. GLO 18914E106 7/16/2012 Elect John Mee Management For For For Cohen & Steers Dividend Majors Fund, Inc. DVM 19248G106 4/25/2013 Elect Martin Cohen Management For For 96% Abstain 4% For Cohen & Steers Dividend Majors Fund, Inc. DVM 19248G106 4/25/2013 Elect Richard J. Norman Management For For 96% Abstain 4% For Cohen & Steers Dividend Majors Fund, Inc. DVM 19248G106 4/25/2013 Elect Frank K. Ross Management For For 96% Abstain 4% For Cohen & Steers Quality Income Realty Fund, Inc. RQI 19247L106 4/25/2013 Elect Martin Cohen Management For For 98% Abstain 2% For Cohen & Steers Quality Income Realty Fund, Inc. RQI 19247L106 4/25/2013 Elect Richard J. Norman Management For For 98% Abstain 2% For Cohen & Steers Quality Income Realty Fund, Inc. RQI 19247L106 4/25/2013 Elect Frank K. Ross Management For For 98% Abstain 2% For Comcast Corp. CMCSA 20030N101 5/15/2013 3 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against For Against Comcast Corp. CMCSA 20030N101 5/15/2013 4 Sharheolder Proposal Regarding Recapitalization Shareholder Against For Against Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Kenneth J. Bacon Management For Withhold Against Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Sheldon M. Bonovitz Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Joseph J. Collins Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect J. Michael Cook Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Gerald L. Hassell Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Jeffrey A. Honickman Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Eduardo G. Mestre Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Brian L. Roberts Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Ralph J. Roberts Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Johnathan A. Rodgers Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Judith Rodin Management For Withhold Against Comcast Corp. CMCSA 20030N101 5/15/2013 2 Ratification of Auditor Management For For For ConocoPhillips COP 20825C104 5/14/2013 1 Elect Richard L. Armitage Management For For For ConocoPhillips COP 20825C104 5/14/2013 2 Elect Richard H. Auchinleck Management For For For ConocoPhillips COP 20825C104 5/14/2013 3 Elect James E. Copeland, Jr. Management For For For ConocoPhillips COP 20825C104 5/14/2013 4 Elect Jody L Freeman Management For For For ConocoPhillips COP 20825C104 5/14/2013 5 Elect Gay Huey Evans Management For For For ConocoPhillips COP 20825C104 5/14/2013 6 Elect Ryan M. Lance Management For For For ConocoPhillips COP 20825C104 5/14/2013 7 Elect Mohd H. Marican Management For For For ConocoPhillips COP 20825C104 5/14/2013 8 Elect Robert A. Niblock Management For For For ConocoPhillips COP 20825C104 5/14/2013 9 Elect Harald J. Norvik Management For For For ConocoPhillips COP 20825C104 5/14/2013 10 Elect William E. Wade, Jr. Management For For For ConocoPhillips COP 20825C104 5/14/2013 11 Ratification of Auditor Management For Against Against ConocoPhillips COP 20825C104 5/14/2013 12 Advisory Vote on Executive Compensation Management For Against Against ConocoPhillips COP 20825C104 5/14/2013 13 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For ConocoPhillips COP 20825C104 5/14/2013 14 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions Shareholder Against Against For ConocoPhillips COP 20825C104 5/14/2013 15 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy Shareholder Against For Against Cutwater Select Income Fund CSI 6/26/2013 Elect W. Thacher Brown Management For For 97.5% Withhold 2.5% For Cutwater Select Income Fund CSI 6/26/2013 Elect Ellen D. Harvey Management For For 97.5% Withhold 2.5% For Cutwater Select Income Fund CSI 6/26/2013 Elect Thomas E. Spock Management For For 97.5% Withhold 2.5% For Cutwater Select Income Fund CSI 6/26/2013 Elect Suzanne P. Welsh Management For For 97.5% Withhold 2.5% Against CVS Caremark Corp. CVS 5/9/2013 1 Elect C. David Brown II Management For For For CVS Caremark Corp. CVS 5/9/2013 2 Elect David W. Dorman Management For For For CVS Caremark Corp. CVS 5/9/2013 3 Elect Anne M. Finucane Management For For For CVS Caremark Corp. CVS 5/9/2013 4 Elect Kristen E. Gibney Williams Management For For For CVS Caremark Corp. CVS 5/9/2013 5 Elect Larry J. Merlo Management For For For CVS Caremark Corp. CVS 5/9/2013 6 Elect Jean-Pierre Millon Management For For For CVS Caremark Corp. CVS 5/9/2013 7 Elect Richard J. Swift Management For For For CVS Caremark Corp. CVS 5/9/2013 8 Elect William C. Weldon Management For For For CVS Caremark Corp. CVS 5/9/2013 9 Elect Tony L. White Management For For For CVS Caremark Corp. CVS 5/9/2013 10 Ratification of Auditor Management For For For CVS Caremark Corp. CVS 5/9/2013 11 Advisory Vote on Executive Compensation Management For For For CVS Caremark Corp. CVS 5/9/2013 12 Amendment to the 2007 Employee Stock Purchase Plan Management For For For CVS Caremark Corp. CVS 5/9/2013 13 Reduction of Voting Thresholds in the Fair Price Provision Management For For For CVS Caremark Corp. CVS 5/9/2013 14 Shareholder Proposal Regarding Report on Political Spending Shareholder Against Against For CVS Caremark Corp. CVS 5/9/2013 15 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against For CVS Caremark Corp. CVS 5/9/2013 16 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Delaware Investments National Municipal Income Fund VFL 24610T108 8/22/2012 Elect Thomas Bennett Management For For 94.25% Withhold 5.75% For Delaware Investments National Municipal Income Fund VFL 24610T108 8/22/2012 Elect Patrick Coyne Management For For 94.25% Withhold 5.75% For Delaware Investments National Municipal Income Fund VFL 24610T108 8/22/2012 Elect John Fry Management For For 94.25% Withhold 5.75% For Delaware Investments National Municipal Income Fund VFL 24610T108 8/22/2012 Elect Anthony Knerr Management For For 94.25% Withhold 5.75% For Delaware Investments National Municipal Income Fund VFL 24610T108 8/22/2012 Elect Lucinda Landreth Management For For 94.25% Withhold 5.75% For Delaware Investments National Municipal Income Fund VFL 24610T108 8/22/2012 Elect Ann Leven Management For For 94.25% Withhold 5.75% For Delaware Investments National Municipal Income Fund VFL 24610T108 8/22/2012 Elect Frances Sevilla-Sacasa Management For For 94.25% Withhold 5.75% For DIRECTV DTV 25490A309 5/2/2013 1 Elect Neil R. Austrian Management For For For DIRECTV DTV 25490A309 5/2/2013 2 Elect Ralph F. Boyd, Jr. Management For For For DIRECTV DTV 25490A309 5/2/2013 3 Elect Abelardo E. Bru Management For For For DIRECTV DTV 25490A309 5/2/2013 4 Elect David B. Dillon Management For For For DIRECTV DTV 25490A309 5/2/2013 5 Elect Samuel A. DiPiazza, Jr. Management For For For DIRECTV DTV 25490A309 5/2/2013 6 Elect Dixon R. Doll Management For For For DIRECTV DTV 25490A309 5/2/2013 7 Elect Charles R. Lee Management For For For DIRECTV DTV 25490A309 5/2/2013 8 Elect Peter A. Lund Management For For For DIRECTV DTV 25490A309 5/2/2013 9 Elect Nancy S. Newcomb Management For For For DIRECTV DTV 25490A309 5/2/2013 10 Elect Lorrie M. Norrington Management For For For DIRECTV DTV 25490A309 5/2/2013 11 Elect Michael D. White Management For For For DIRECTV DTV 25490A309 5/2/2013 12 Ratification of Auditor Management For For For DIRECTV DTV 25490A309 5/2/2013 13 Advisory Vote on Executive Compensation Management For For For DIRECTV DTV 25490A309 5/2/2013 14 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against For Against DIRECTV DTV 25490A309 5/2/2013 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against DIRECTV DTV 25490A309 5/2/2013 16 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against Discover Financial Services DFS 4/17/2013 1 Elect Jeffrey S. Aronin Management For For For Discover Financial Services DFS 4/17/2013 2 Elect Mary K. Bush Management For For For Discover Financial Services DFS 4/17/2013 3 Elect Gregory C. Case Management For For For Discover Financial Services DFS 4/17/2013 4 Elect Cynthia A. Glassman Management For For For Discover Financial Services DFS 4/17/2013 5 Elect Richard H. Lenny Management For For For Discover Financial Services DFS 4/17/2013 6 Elect Thomas G. Maheras Management For For For Discover Financial Services DFS 4/17/2013 7 Elect Michael H. Moskow Management For For For Discover Financial Services DFS 4/17/2013 8 Elect David W. Nelms Management For For For Discover Financial Services DFS 4/17/2013 9 Elect E. Follin Smith Management For For For Discover Financial Services DFS 4/17/2013 10 Elect Mark A. Thierer Management For For For Discover Financial Services DFS 4/17/2013 11 Elect Lawrence A. Weinbach Management For For For Discover Financial Services DFS 4/17/2013 12 Advisory Vote on Executive Compensation Management For For For Discover Financial Services DFS 4/17/2013 13 Ratification of Auditor Management For For For Dividend and Income Fund, Inc. DNI 25538A105 9/12/2012 1 Approval of a New Investment Advisory Agreement Management For For 93% Against 6% Abstain 1% For Dividend and Income Fund, Inc. DNI 25538A105 9/12/2012 2 Ratification of Auditor Management For For 97% Against 2% Abstain 1% For DWS Global High Income Fund Inc. LBF 23338W104 9/28/2012 Elect John Ballantine Management For For 97% Withhold 3% For DWS Global High Income Fund Inc. LBF 23338W104 9/28/2012 Elect Henry Becton, Jr. Management For For 97% Withhold 3% For DWS Global High Income Fund Inc. LBF 23338W104 9/28/2012 Elect Dawn-Marie Driscoll Management For For 97% Withhold 3% For DWS Global High Income Fund Inc. LBF 23338W104 9/28/2012 Elect Paul Freeman Management For For 97% Withhold 3% For Eaton Vance Enhanced Equity Income Fund EOI 7/20/2012 Elect Scott Eston Management For For 91.5% Withhold 8.5% For Eaton Vance Enhanced Equity Income Fund EOI 7/20/2012 Elect William Park Management For For 91.5% Withhold 8.5% For Eaton Vance Enhanced Equity Income Fund EOI 7/20/2012 Elect Ronald Pearlman Management For For 91.5% Withhold 8.5% For Eaton Vance Enhanced Equity Income Fund EOI 7/20/2012 Elect Harriett Taggart Management For For 91.5% Withhold 8.5% For Eaton Vance Enhanced Equity Income Fund II EOS 4/19/2013 Elect Lynn A. Stout Management For For 93% Withhold 7% For Eaton Vance Enhanced Equity Income Fund II EOS 4/19/2013 Elect Harriet T. Taggart Management For For 93% Withhold 7% For Eaton Vance Enhanced Equity Income Fund II EOS 4/19/2013 Elect Ralph F. Verni Management For For 93% Withhold 7% For Eaton Vance Municipal Bond Fund EIM 27827X101 7/20/2012 Elect William Park Management For For 98% Withhold 2% For Eaton Vance Municipal Bond Fund EIM 27827X101 7/20/2012 Elect Lynn Stout Management For For 98% Withhold 2% For Eaton Vance Municipal Bond Fund EIM 27827X101 7/20/2012 Elect Ralph Verni Management For For 98% Withhold 2% For Eaton Vance Municipal Bond Fund EIM 27827X101 7/20/2012 Elect Scott Eston Management For For 98% Withhold 2% For Eaton Vance Municipal Bond Fund EIM 27827X101 7/20/2012 Elect Harriett Taggart Management For For 98% Withhold 2% For Eaton Vance Tax Advantage Global Dividends Opportunities Fund ETO 27828U106 2/15/2013 Elect Ronald Pearlman Management For For 97% Withhold 3% For Eaton Vance Tax Advantage Global Dividends Opportunities Fund ETO 27828U106 2/15/2013 Elect Helen Peters Management For For 97% Withhold 3% For Eaton Vance Tax Advantage Global Dividends Opportunities Fund ETO 27828U106 2/15/2013 Elect Ralph Verni Management For For 97% Withhold 3% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Scott Eston Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Harriett Taggart Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Helen Peters Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Lynn Stout Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Ralph Verni Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund ETW 27829C105 4/19/2013 Elect William H. Park Management For For 92% Withhold 8% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund ETW 27829C105 4/19/2013 Elect Ronald A. Pearlman Management For For 91% Withhold 8% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund ETW 27829C105 4/19/2013 Elect Harriet T. Taggart Management For For 91% Withhold 8% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Scott Eston Management For For 96% Withhold 4% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Ronald Pearlman Management For For 96% Withhold 4% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Helen Peters Management For For 96% Withhold 4% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Lynn Stout Management For For 96% Withhold 4% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Ralph Verni Management For For 96% Withhold 4% For Federated Enhanced Treasury Income Fund FTT 9/14/2012 Elect J. Christopher Donahue Management For For 86% Withhold 14% For Federated Enhanced Treasury Income Fund FTT 9/14/2012 Elect Peter Madden Management For For 86% Withhold 14% For Federated Enhanced Treasury Income Fund FTT 9/14/2012 Elect Charles Mansfield, Jr. Management For For 86% Withhold 14% For Federated Enhanced Treasury Income Fund FTT 9/14/2012 2 Amendment to Declaration of Trust Regarding Director Age Management For For 77% Against 14% Abstain 9% For First Trust High Income Long/Short Fund FSD 33738E109 4/17/2013 Elect James A. Bowen Management For For 94% Withhold 6% For First Trust High Income Long/Short Fund FSD 33738E109 4/17/2013 Elect Niel B. Nielson Management For For 94% Withhold 6% For First Trust Mortgage Income Fund FMY 33734E103 4/17/2013 Elect James A. Bowen Management For For 94% Withhold 6% For First Trust Mortgage Income Fund FMY 33734E103 4/17/2013 Elect Niel B. Nielson Management For For 94% Withhold 6% For First Trust/Aberdeen Emerging Opportunity Fund FEO 33731L100 4/17/2013 Elect James A. Bowen Management For For 94% Withhold 6% For First Trust/Aberdeen Emerging Opportunity Fund FEO 33731L100 4/17/2013 Elect Niel B. Nielson Management For For 94% Withhold 6% For Franklin Universal Trust FT 3/22/2013 Elect Harris J. Ashton Management For For 97% Withhold 3% For Franklin Universal Trust FT 3/22/2013 Elect Sam Ginn Management For For 98% Withhold 2% For Franklin Universal Trust FT 3/22/2013 Elect Edith E. Holiday Management For For 98% Withhold 2% For Franklin Universal Trust FT 3/22/2013 Elect Charles B. Johnson Management For For 97% Withhold 3% For Franklin Universal Trust FT 3/22/2013 Elect Rupert H. Johnson, Jr. Management For For 98% Withhold 2% For Franklin Universal Trust FT 3/22/2013 Elect J. Michael Luttig Management For For 97% Withhold 3% For Franklin Universal Trust FT 3/22/2013 Elect Frank A. Olson Management For For 97% Withhold 3% For Franklin Universal Trust FT 3/22/2013 Elect Larry D. Thompson Management For For 98% Withhold 2% For Franklin Universal Trust FT 3/22/2013 Elect John B. Wilson Management For For 98% Withhold 2% For Gabelli Convertible and Income Securities Fund Inc. GCV 36240B109 5/13/2013 Elect Mario J. Gabelli Management For For 95.5% Withhold 4.5% For GDL Fund GDL 5/13/2013 Elect Edward T. Tokar Management For For 98% Withhold 2% For GDL Fund GDL 5/13/2013 Elect Salvatore J. Zizza Management For For 98% Withhold 2% For General American Investors Co., Inc. GAM 4/10/2013 Elect Rodney B. Berens Management For For 83% Against 0% Withhold 17% Against General American Investors Co., Inc. GAM 4/10/2013 Elect Lewis B. Cullman Management For For 86% Against 0% Withhold 14% Against General American Investors Co., Inc. GAM 4/10/2013 Elect Spencer Davidson Management For For 91% Against 0% Withhold 9% For General American Investors Co., Inc. GAM 4/10/2013 Elect Gerald M. Edelman Management For For 90% Against 0% Withhold 10% For General American Investors Co., Inc. GAM 4/10/2013 Elect John D. Gordan, III Management For For 91% Against 0% Withhold 9% For General American Investors Co., Inc. GAM 4/10/2013 Elect Betsy F. Gotbaum Management For For 94% Against 0% Withhold 6% For General American Investors Co., Inc. GAM 4/10/2013 Elect Sidney R. Knafel Management For For 91% Agaisnt 0% Withhold 9% For General American Investors Co., Inc. GAM 4/10/2013 Elect Daniel M. Neidich Management For For 82% Against 0% Withhold 18% Against General American Investors Co., Inc. GAM 4/10/2013 Elect Jeffrey W. Priest Management For For 91% Against 0% Withhold 9% For General American Investors Co., Inc. GAM 4/10/2013 2 Ratification of Auditor Management For For 94% Against 0% Withhold 6% For Global Income & Currency Fund Inc. GCF 11/16/2012 1 Reorganization Management For For 98% Against 2% For Greater China Fund, Inc. GCH 39167B102 11/1/2012 1 Approval of a New Investment Management Agreement Management For For 82.05% Against 14.47% Abstain 3.48% For Greater China Fund, Inc. GCH 39167B102 6/14/2013 Elect Gregory A. Hazlett Management For For 95% Abstain 5% For Greater China Fund, Inc. GCH 39167B102 6/14/2013 Elect Moritz A. Sell Management For For 95% Abstain 5% For Greater China Fund, Inc. GCH 39167B102 6/14/2013 Elect John Bult Management For For 95% Abstain 5% For Guggenheim Equal Weight Enhanced Equity Income Fund GOF 40167M106 4/3/2013 1 Elect Donald C. Cacciapaglia Management For For 97.383% Against 0.263% Abstain 2.354% For Guggenheim Equal Weight Enhanced Equity Income Fund GOF 40167M106 4/3/2013 2 Elect Robert B. Karn III Management For For 97.139% Against 0.418% Abstain 2.443% For Guggenheim Equal Weight Enhanced Equity Income Fund GOF 40167M106 4/3/2013 3 Elect Ronald E. Toupin, Jr. Management For For 97.16% Against 0.41% Abstain 2.43% For Helios High Yield Fund HHY 42328Q109 11/15/2012 Elect Stuart McFarland Management For For 98% Withhold 2% For India Fund Inc. IFN 5/17/2013 Elect J. Marc Hardy Management For For 94% Withhold 6% For India Fund Inc. IFN 5/17/2013 Elect Hugh Young Management For For 94% Withhold 6% For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 7/5/2012 Elect Colleen Baldwin Management For For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 7/5/2012 Elect John Boyer Management For For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 7/5/2012 Elect Patricia Chadwick Management For For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 12/20/2012 1 Approval of a New Sub-Advisory Agreement Management For For 93% Against 3.5% Abstain 3.5% For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 1 Approval of a New Investment Advisory Agreement Management For For 37% Against 2% Abstain 1% Broker Non-Vote 60% For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 2 Approval of a New Sub-Advisory Agreement Management For For 37% Against 2% Abstain 1% Broker Non-Vote 60% For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 3 Approval of a New Sub-Advisory Agreement Management For For 37% Against 2% Abstain 1% Broker Non-Vote 60% For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 Elect John V. Boyer Management For For 97% Against 3% For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 Elect Patricia W. Chadwick Management For For 97% Against 3% For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 Elect Albert E. DePrince, Jr. Management For For 97% Against 3% For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 Elect Martin J. Gavin Management For For 97% Against 3% For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 Elect Sheryl K. Pressler Management For For 97% Against 3% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 1 Approval of a New Investment Advisory Agreement Management For For 36% Against 2% Abstain 1% Broker Non-Vote 61% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 2 Approval of a New Sub-Advisory Agreement Management For For 36% Against 2% Abstain 1% Broker Non-Vote 61% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 Elect John V. Boyer Management For For 96% Against 4% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 Elect Patricia W. Chadwick Management For For 96% Against 4% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 Elect Albert E. DePrince, Jr. Management For For 96% Against 4% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 Elect Martin J. Gavin Management For For 96% Against 4% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 Elect Sheryl K. Pressler Management For For 96% Against 4% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 4 Approval of a New Sub-Advisory Agreement Management For For 36% Against 2% Abstain 1% Broker Non-Vote 61% For ING Risk Managed Natural Resources Fund IRR 7/5/2012 Elect Colleen Baldwin Management For For For ING Risk Managed Natural Resources Fund IRR 7/5/2012 Elect John Boyer Management For For For ING Risk Managed Natural Resources Fund IRR 7/5/2012 Elect Patricia Chadwick Management For For For International Business Machines Corp. IBM 4/30/2013 1 Elect Alain J. P. Belda Management For Against Against International Business Machines Corp. IBM 4/30/2013 2 Elect William R. Brody Management For For For International Business Machines Corp. IBM 4/30/2013 3 Elect Kenneth I. Chenault Management For For For International Business Machines Corp. IBM 4/30/2013 4 Elect Michael L. Eskew Management For Against Against International Business Machines Corp. IBM 4/30/2013 5 Elect David N. Farr Management For For For International Business Machines Corp. IBM 4/30/2013 6 Elect Shirley A. Jackson Management For For For International Business Machines Corp. IBM 4/30/2013 7 Elect Andrew N. Liveris Management For Against Against International Business Machines Corp. IBM 4/30/2013 8 Elect W. James McNerney, Jr. Management For For For International Business Machines Corp. IBM 4/30/2013 9 Elect James W. Owens Management For For For International Business Machines Corp. IBM 4/30/2013 10 Elect Virginia M. Rometty Management For For For International Business Machines Corp. IBM 4/30/2013 11 Elect Joan E. Spero Management For For For International Business Machines Corp. IBM 4/30/2013 12 Elect Sidney Taurel Management For For For International Business Machines Corp. IBM 4/30/2013 13 Elect Lorenzo H Zambrano Management For Against Against International Business Machines Corp. IBM 4/30/2013 14 Ratification of Auditor Management For For For International Business Machines Corp. IBM 4/30/2013 15 Advisory Vote on Executive Compensation Management For For For International Business Machines Corp. IBM 4/30/2013 16 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For International Business Machines Corp. IBM 4/30/2013 17 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against International Business Machines Corp. IBM 4/30/2013 18 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against International Business Machines Corp. IBM 4/30/2013 19 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Invesco Quality Municipal Income Trust IQI 61745P874 6/24/2013 Elect Michael F. Klein Management For For 97% Withhold 3% For Invesco Quality Municipal Income Trust IQI 61745P874 6/24/2013 Elect Michael E. Nugent Management For For 97% Withhold 3% For Invesco Quality Municipal Income Trust IQI 61745P874 6/24/2013 Elect W. Allen Reed Management For For 97% Withhold 3% For Invesco Value Munciipal Bond Trust IMC 46130Y101 7/17/2012 1 Redomestication Management For For 89% Against 7% Abstain 4% For Invesco Value Munciipal Bond Trust IMC 46130Y101 7/17/2012 2 Reorganization Management For For 87% Against 8% Abstain 5% For Invesco Value Munciipal Bond Trust IMC 46130Y101 7/17/2012 Elect James Bunch Management For For 96% Withhold 4% For Invesco Value Munciipal Bond Trust IMC 46130Y101 7/17/2012 Elect Bruce Crockett Management For For 96% Withhold 4% For Invesco Value Munciipal Bond Trust IMC 46130Y101 7/17/2012 Elect Rodney Dammeyer Management For For 96% Withhold 4% For Invesco Value Munciipal Bond Trust IMC 46130Y101 7/17/2012 Elect Jack Fields, Jr. Management For For 97% Withhold 3% For Invesco Value Munciipal Bond Trust IMC 46130Y101 7/17/2012 Elect Martin Flanagan Management For For 96% Withhold 4% For Invesco Value Munciipal Bond Trust IMC 46130Y101 7/17/2012 Elect Carl Frischling Management For For 96% Withhold 4% For Japan Smaller Capitalization Fund Inc. JOF 47109U104 12/4/2012 Elect Rodney Buck Management For For 88% Against 12% For Japan Smaller Capitalization Fund Inc. JOF 47109U104 12/4/2012 Elect David Chemidlin Management For For 87% Against 13% For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 1 Elect James A. Bell Management For Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 2 Elect Crandall C. Bowles Management For Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 3 Elect Stephen B. Burke Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 4 Elect David M. Cote Management For Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 5 Elect James S. Crown Management For Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 6 Elect James Dimon Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 7 Elect Timothy P. Flynn Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 8 Elect Ellen V. Futter Management For Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 9 Elect Laban P. Jackson, Jr. Management For Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 10 Elect Lee R. Raymond Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 11 Elect William C. Weldon Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 12 Ratification of Auditor Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 13 Advisory Vote on Executive Compensation Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 14 Allow Shareholders to Act by Written Consent Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 15 Key Executive Performance Plan Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 16 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 17 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 18 Shareholder Proposal Regarding Genocide-Free Investing Shareholder Against Against For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 19 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Korea Equity Fund Inc. KEF 50063B104 8/16/2012 Elect Rodney Buck Management For For 92.4% Withhold 7.6% For Korea Equity Fund Inc. KEF 50063B104 8/16/2012 Elect David Chemidlin Management For For 92.4% Withhold 7.6% For Korea Fund Inc. KF 10/31/2012 1 Elect Richard Silver Management For For 97.87% Against 1.56% Abstain .56% For Korea Fund Inc. KF 10/31/2012 2 Elect Marran Ogilvie Management For For 96.75% Against 2.72% Abstain .53% For Korea Fund Inc. KF 10/31/2012 3 Elect Christopher Brader Management For For 97.57% Against 1.90% Abstain .53% For Korea Fund Inc. KF 10/31/2012 4 Elect Joseph Grause Management For For 97.59% Against 1.88% Abstain .53% For Latin American Discovery Fund Inc. LDF 51828C106 6/24/2013 Elect Frank L. Bowman Management For For 51% Abstain 49% For Latin American Discovery Fund Inc. LDF 51828C106 6/24/2013 Elect James F. Higgins Management For For 51% Abstain 49% For Latin American Discovery Fund Inc. LDF 51828C106 6/24/2013 Elect Manuel H. Johnson Management For For 51% Abstain 49% For Lazard Global Total Return and Income Fund Inc. LGI 52106W103 4/26/2013 Elect Kenneth S. Davidson Management For For 96% Withhold 4% For Lazard Global Total Return and Income Fund Inc. LGI 52106W103 4/26/2013 Elect Nancy A. Eckl Management For For 96% Withhold 4% For Lazard Global Total Return and Income Fund Inc. LGI 52106W103 4/26/2013 Elect Lester Z. Lieberman Management For For 93% Withhold 7% Against Liberty All-Star Equity Fund USA 12/20/2012 1 Approval of New Portfolio Management Agreement Management For For 86% Against 12% Abstain 2% For Liberty All-Star Equity Fund USA 12/20/2012 2 Approval of New Portfolio Management Agreement Management For For 86% Against 12% Abstain 2% For Liberty All-Star Equity Fund USA 12/20/2012 3 Approval of a Manager of Managers Arrangement Management For For 84% Against 13% Abstain 3% For Liberty All-Star Growth Fund Inc. ASG 7/30/2012 Elect Thomas Brock Management For For 94% Withhold 6% For Liberty All-Star Growth Fund Inc. ASG 7/30/2012 Elect John Neuhauser Management For For 94% Withhold 6% For Liberty All-Star Growth Fund Inc. ASG 7/30/2012 Elect Edmund J. Burke Management For For 91% Withhold 9% For Liberty All-Star Growth Fund Inc. ASG 7/30/2012 2 Shareholder Proposal Regarding Self-Tender Offer Shareholder Against For 13% Against 85% Abstain 2% For Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund MFD 55607W100 4/17/2013 Elect James A. Bowen Management For For 98% Withhold 2% For Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund MFD 55607W100 4/17/2013 Elect Niel B. Nielson Management For For 98% Withhold 2% For Macy`s Inc. M 55616P104 5/17/2013 1 Elect Stephen F. Bollenbach Management For For For Macy`s Inc. M 55616P104 5/17/2013 2 Elect Deirdre P. Connelly Management For For For Macy`s Inc. M 55616P104 5/17/2013 3 Elect Meyer Feldberg Management For For For Macy`s Inc. M 55616P104 5/17/2013 4 Elect Sara Levinson Management For For For Macy`s Inc. M 55616P104 5/17/2013 5 Elect Terry J. Lundgren Management For For For Macy`s Inc. M 55616P104 5/17/2013 6 Elect Joseph Neubauer Management For Against Against Macy`s Inc. M 55616P104 5/17/2013 7 Elect Joyce M. Roché Management For For For Macy`s Inc. M 55616P104 5/17/2013 8 Elect Paul C. Varga Management For For For Macy`s Inc. M 55616P104 5/17/2013 9 Elect Craig E. Weatherup Management For For For Macy`s Inc. M 55616P104 5/17/2013 10 Elect Marna C. Whittington Management For For For Macy`s Inc. M 55616P104 5/17/2013 11 Ratification of Auditor Management For For For Macy`s Inc. M 55616P104 5/17/2013 12 Advisory Vote on Executive Compensation Management For For For Madison Strategic Sector Premium Fund MSP 7/27/2012 Elect Philip Blake Management For For 92% Withhold 8% For Madison Covered Call & Equity Strategy Fund MCN 12/21/2012 Elect Ronald Nyberg Management For For 90% Withhold 10% For Madison Covered Call & Equity Strategy Fund MCN 12/21/2012 Elect James Imhoff, Jr. Management For For 90% Withhold 10% For Madison Covered Call & Equity Strategy Fund MCN 12/21/2012 2 Approval of a New Investment Advisory Agreement Management For For 86% Against 13% Abstain 1% For Marsh & McLennan Companies, Inc. MMC 5/16/2013 1 Elect Zachary W. Carter Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 2 Elect Óscar Fanjul Martín Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 3 Elect Daniel S. Glaser Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 4 Elect H. Edward Hanway Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 5 Elect Ian Lang Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 6 Elect Elaine La Roche Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 7 Elect Steven A. Mills Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 8 Elect Bruce P. Nolop Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 9 Elect Marc D. Oken Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 10 Elect Morton O. Schapiro Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 11 Elect Adele S. Simmons Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 12 Elect Lloyd M. Yates Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 13 Elect R. David Yost Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 14 Advisory Vote on Executive Compensation Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 15 Ratification of Auditor Management For For For MetLife Inc. MET 59156R108 4/23/2013 1 Elect R. Glenn Hubbard Management For For For MetLife Inc. MET 59156R108 4/23/2013 2 Elect Steven A. Kandarian Management For For For MetLife Inc. MET 59156R108 4/23/2013 3 Elect John M. Keane Management For For For MetLife Inc. MET 59156R108 4/23/2013 4 Elect Alfred F. Kelly, Jr. Management For For For MetLife Inc. MET 59156R108 4/23/2013 5 Elect James M. Kilts Management For For For MetLife Inc. MET 59156R108 4/23/2013 6 Elect Catherine R. Kinney Management For For For MetLife Inc. MET 59156R108 4/23/2013 7 Elect Hugh B. Price Management For For For MetLife Inc. MET 59156R108 4/23/2013 8 Elect Kenton J. Sicchitano Management For For For MetLife Inc. MET 59156R108 4/23/2013 9 Ratification of Auditor Management For For For MetLife Inc. MET 59156R108 4/23/2013 10 Advisory Vote on Executive Compensation Management For For For Morgan Stanley Asia-Pacific Fund Inc. APF 61744U106 7/24/2012 Elect Michael Bozic Management For For 97% Withhold 3% For Morgan Stanley Asia-Pacific Fund Inc. APF 61744U106 7/24/2012 Elect Michael Klein Management For For 98% Withhold 3% For Morgan Stanley Asia-Pacific Fund Inc. APF 61744U106 7/24/2012 Elect W. Allen Reed Management For For 87% Withhold 13% For Morgan Stanley Asia-Pacific Fund Inc. APF 61744U106 6/24/2013 Elect Frank L. Bowman Management For For 98% Abstain 2% For Morgan Stanley Asia-Pacific Fund Inc. APF 61744U106 6/24/2013 Elect James F. Higgins Management For For 98% Abstain 2% For Morgan Stanley Asia-Pacific Fund Inc. APF 61744U106 6/24/2013 Elect Manuel H. Johnson Management For For 98% Abstain 2% For Morgan Stanley China A Share Fund Inc. CAF 7/24/2012 Elect Michael Bozic Management For For 88% Withhold 12% For Morgan Stanley China A Share Fund Inc. CAF 7/24/2012 Elect Michael Klein Management For For 88% Withhold 12% For Morgan Stanley China A Share Fund Inc. CAF 7/24/2012 Elect W. Allen Reed Management For For 88% Withhold 12% For Morgan Stanley Emerging Markets Debt Fund Inc. MSD 61744H105 7/24/2012 Elect Michael Bozic Management For For 97% Withhold 3% For Morgan Stanley Emerging Markets Debt Fund Inc. MSD 61744H105 7/24/2012 Elect Michael Klein Management For For 97% Withhold 3% For Morgan Stanley Emerging Markets Debt Fund Inc. MSD 61744H105 7/24/2012 Elect W. Allen Reed Management For For 97% Withhold 3% For Morgan Stanley Emerging Markets Domestic Debt Fund Inc. EDD 6/24/2013 Elect Frank L. Bowman Management For For 98.5% Abstain 1.5% For Morgan Stanley Emerging Markets Domestic Debt Fund Inc. EDD 6/24/2013 Elect James F. Higgins Management For For 98.5% Abstain 1.5% For Morgan Stanley Emerging Markets Domestic Debt Fund Inc. EDD 6/24/2013 Elect Manuel H. Johnson Management For For 98.5% Abstain 1.5% For Morgan Stanley Frontier Emerging Markets Fund, Inc. FFD 61757P101 8/22/2012 1 Reorganization Management For For 98% Against 2% For Morgan Stanley India Investment Fund Inc. IIF 61745C105 7/24/2012 Elect Joseph Kearns Management For For 66% Withhold 34% For Morgan Stanley India Investment Fund Inc. IIF 61745C105 7/24/2012 Elect M.J. Marcel Descroizilles Management For For 95% Withhold 5% For Morgan Stanley India Investment Fund Inc. IIF 61745C105 6/24/2013 Elect Arthur Lev Management For For 57% Withhold 43% For Morgan Stanley India Investment Fund Inc. IIF 61745C105 6/24/2013 Elect Fergus Reid Management For For 57% Withhold 43% Against Neuberger Berman Real Estate Securities Income Fund Inc. NRO 64190A103 7/25/2012 Elect Faith Colish Management For For 96% Withhold 4% For Neuberger Berman Real Estate Securities Income Fund Inc. NRO 64190A103 7/25/2012 Elect Robert Conti Management For For 96% Withhold 4% For Neuberger Berman Real Estate Securities Income Fund Inc. NRO 64190A103 7/25/2012 Elect Michael Knetter Management For For 96% Withhold 4% For Neuberger Berman Real Estate Securities Income Fund Inc. NRO 64190A103 7/25/2012 Elect Peter Trapp Management For For 96% Withhold 4% For New Germany Fund Inc. GF 6/26/2013 Elect Detlef Bierbaum Management For For 88.5% Withhold 11.5% For New Germany Fund Inc. GF 6/26/2013 Elect Christian H. Strenger Management For For 88.5% Withhold 11.5% For New Germany Fund Inc. GF 6/26/2013 Elect Robert H. Wadsworth Management For For 88.5% Withhold 11.5% For New Germany Fund Inc. GF 6/26/2013 Elect Wilhelm Bender Management For For 88.5% Withhold 11.5% For New Germany Fund Inc. GF 6/26/2013 2 Ratification of Auditor Management For For 96% Against 2% Abstain 2% For NextEra Energy Inc. NEE 65339F101 5/23/2013 1 Elect Sherry S. Barrat Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 2 Elect Robert M. Beall II Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 3 Elect James L. Camaren Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 4 Elect Kenneth B. Dunn Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 5 Elect Lewis Hay, III Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 6 Elect Toni Jennings Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 7 Elect James L. Robo Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 8 Elect Rudy E. Schupp Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 9 Elect John L. Skolds Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 10 Elect William H. Swanson Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 11 Elect Michael H. Thaman Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 12 Elect Hansel E. Tookes II Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 13 Ratification of Auditor Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 14 Approval of the Material Terms under the 2013 Executive Annual Incentive Plan Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 15 Advisory Vote on Executive Compensation Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 16 Shareholder Regarding Nuclear Fuel Storage and Safety Shareholder Against Against For Nuveen Build America Bond Fund NBB 67074C103 7/31/2012 Elect Robert Bremner Management For For For Nuveen Build America Bond Fund NBB 67074C103 7/31/2012 Elect Jack Evans Management For For For Nuveen Build America Bond Fund NBB 67074C103 7/31/2012 Elect William Schneider Management For For For Nuveen Build America Bond Opportunity Fund NBD 67074Q102 7/31/2012 Elect Robert Bremner Management For For For Nuveen Build America Bond Opportunity Fund NBD 67074Q102 7/31/2012 Elect Jack Evans Management For For For Nuveen Build America Bond Opportunity Fund NBD 67074Q102 7/31/2012 Elect William Schneider Management For For For Nuveen Diversified Currency Opportunities Fund JGT 67090N109 4/3/2013 Elect William Hunter Management For For 98% Against 2% Abstain 0% For Nuveen Diversified Currency Opportunities Fund JGT 67090N109 4/3/2013 Elect Judith Stockdale Management For For 98% Against 2% Abstain 0% For Nuveen Diversified Currency Opportunities Fund JGT 67090N109 4/3/2013 Elect Carole Stone Management For For 98% Against 2% Abstain 0% For Nuveen Diversified Currency Opportunities Fund JGT 67090N109 4/3/2013 Elect Virginia Stringer Management For For 98% Against 2% Abstain 0% For Nuveen Global Income Opportunities Fund JGG 67073C104 4/3/2013 Elect William Hunter Management For For 98% Against 2% Abstain 0% For Nuveen Global Income Opportunities Fund JGG 67073C104 4/3/2013 Elect Judith Stockdale Management For For 99% Against 1% Abstain 0% For Nuveen Global Income Opportunities Fund JGG 67073C104 4/3/2013 Elect Carole Stone Management For For 98% Against 2% Abstain 0% For Nuveen Global Income Opportunities Fund JGG 67073C104 4/3/2013 Elect Virginia Stringer Management For For 98% Against 2% Abstain 0% For Nuveen Global Value Opportunities Fund JGV 6706EH103 4/3/2013 Elect William Hunter Management For For 97% Against 3% For Nuveen Global Value Opportunities Fund JGV 6706EH103 4/3/2013 Elect Judith Stockdale Management For For 97% Against 3% For Nuveen Global Value Opportunities Fund JGV 6706EH103 4/3/2013 Elect Carole Stone Management For For 97% Against 3% For Nuveen Global Value Opportunities Fund JGV 6706EH103 4/3/2013 Elect Virginia Stringer Management For For 97% Against 3% For Nuveen Municipal Market Opportunity Fund NMO 67062W103 7/31/2012 Elect John Amboian Management For For For Nuveen Municipal Market Opportunity Fund NMO 67062W103 7/31/2012 Elect Robert Bremner Management For For For Nuveen Municipal Market Opportunity Fund NMO 67062W103 7/31/2012 Elect Jack Evans Management For For For Nuveen Municipal Market Opportunity Fund NMO 67062W103 7/31/2012 Elect David Kundert Management For For For Nuveen Municipal Market Opportunity Fund NMO 67062W103 7/31/2012 Elect Judith Stockdale Management For For For Nuveen Municipal Market Opportunity Fund NMO 67062W103 7/31/2012 Elect Carole Stone Management For For For Nuveen Municipal Market Opportunity Fund NMO 67062W103 7/31/2012 Elect Virginia Stringer Management For For For Nuveen Municipal Market Opportunity Fund NMO 67062W103 7/31/2012 Elect Terence Toth Management For For For Nuveen Preferred Income Opportunities Fund JPC 67073B106 4/3/2013 Elect William Hunter Management For For 98% Against 2% Abstain 0% For Nuveen Preferred Income Opportunities Fund JPC 67073B106 4/3/2013 Elect Judith Stockdale Management For For 98% Against 2% Abstain 0% For Nuveen Preferred Income Opportunities Fund JPC 67073B106 4/3/2013 Elect Carole Stone Management For For 99% Against 1% Abstain 0% For Nuveen Preferred Income Opportunities Fund JPC 67073B106 4/3/2013 Elect Virginia Stringer Management For For 98% Against 2% Abstain 0% For Nuveen Premier Insured Municipal Income Fund NIF 7/31/2012 Elect John Amboian Management For For For Nuveen Premier Insured Municipal Income Fund NIF 7/31/2012 Elect Robert Bremner Management For For For Nuveen Premier Insured Municipal Income Fund NIF 7/31/2012 Elect Jack Evans Management For For For Nuveen Premier Insured Municipal Income Fund NIF 7/31/2012 Elect David Kundert Management For For For Nuveen Premier Insured Municipal Income Fund NIF 7/31/2012 Elect Judith Stockdale Management For For For Nuveen Premier Insured Municipal Income Fund NIF 7/31/2012 Elect Carole Stone Management For For For Nuveen Premier Insured Municipal Income Fund NIF 7/31/2012 Elect Virginia Stringer Management For For For Nuveen Premier Insured Municipal Income Fund NIF 7/31/2012 Elect Terence Toth Management For For For Nuveen Premier Insured Municipal Income Fund NIF 12/14/2012 1 Reorganization Management For For 92% Against 5% Abstain 3% For Nuveen Quality Preferred Income Fund JPS 67072C105 4/3/2013 Elect William Hunter Management For For 97.617% Against 2.383% Abstain 0% For Nuveen Quality Preferred Income Fund JPS 67072C105 4/3/2013 Elect Judith Stockdale Management For For 97.514% Against 2.486% Abstain 0% For Nuveen Quality Preferred Income Fund JPS 67072C105 4/3/2013 Elect Carole Stone Management For For 97.523% Against 2.477% Abstain 0% For Nuveen Quality Preferred Income Fund JPS 67072C105 4/3/2013 Elect Virginia Stringer Management For For 97.477% Against 2.523% Abstain 0% For Nuveen Quality Preferred Income Fund III JHP 67072W101 4/3/2013 Elect Judith Stockdale Management For For 96.652% Against 3.348% Abstain 0% For Nuveen Quality Preferred Income Fund III JHP 67072W101 4/3/2013 Elect Carole Stone Management For For 96.753% Against 3.3247% Abstain 0% For Nuveen Quality Preferred Income Fund III JHP 67072W101 4/3/2013 Elect Virginia Stringer Management For For 96.784% Against 3.216% For Nuveen Quality Preferred Income Fund III JHP 67072W101 4/3/2013 Elect William Hunter Management For For 96.845% Against 3.155% Abstain 0% For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Jeffrey Berg Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect H. Raymond Bingham Management For Withhold Against Oracle Corp. ORCL 68389X105 11/7/2012 Elect Michael Boskin Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Safra Catz Management For Withhold Against Oracle Corp. ORCL 68389X105 11/7/2012 Elect Bruce Chizen Management For Withhold Against Oracle Corp. ORCL 68389X105 11/7/2012 Elect George Conrades Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Lawrence Ellison Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Hector Garcia-Molina Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Jeffrey Henley Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Mark Hurd Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Donald Lucas Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Naomi Seligman Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 2 Advisory Vote on Executive Compensation Management For Against Against Oracle Corp. ORCL 68389X105 11/7/2012 3 Amendment to the 1993 Directors' Stock Plan Management For Against Against Oracle Corp. ORCL 68389X105 11/7/2012 4 Ratification of Auditor Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 5 Shareholder Proposal Regarding the Use of Multiple Metrics for Executive Performance Measures Shareholder Against For Against Oracle Corp. ORCL 68389X105 11/7/2012 6 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Oracle Corp. ORCL 68389X105 11/7/2012 7 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Oracle Corp. ORCL 68389X105 11/7/2012 8 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against For Against Petroleum & Resources Corp. PEO 3/19/2013 Elect Enrique R. Arzac Management For For 90% Abstain 10% Against Petroleum & Resources Corp. PEO 3/19/2013 Elect Phyllis O. Bonanno Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 Elect Kenneth J. Dale Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 Elect Frederic A. Escherich Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 Elect Roger W. Gale Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 Elect Kathleen T. McGahran Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 Elect Craig R. Smith Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 Elect Mark E. Stoeckle Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 2 Ratification of Auditor Management For For 90% Against 1% Abstain 9% For Phillips 66 PSX 5/8/2013 1 Elect Greg C. Garland Management For For For Phillips 66 PSX 5/8/2013 2 Elect John E. Lowe Management For For For Phillips 66 PSX 5/8/2013 3 Ratification of Auditor Management For Against Against Phillips 66 PSX 5/8/2013 4 2013 Omnibus Stock and Performance Incentive Plan Management For For For Phillips 66 PSX 5/8/2013 5 Advisory Vote on Executive Compensation Management For Against Against Phillips 66 PSX 5/8/2013 6 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For AllianzGI Equity & Convertible Income Fund NIE 00119P102 7/19/2012 Elect James Jacobson Management For For 99% Withhold 1% For AllianzGI Equity & Convertible Income Fund NIE 00119P102 7/19/2012 Elect John C. Maney Management For For 99% Withhold 1% For Putnam High Income Securities Fund PCF 1/31/2013 1 Change in Board Size Management For For 95% Against 3% Abstain 2% For Putnam High Income Securities Fund PCF 1/31/2013 Elect Liaquat Ahamed Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect Ravi Akhoury Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect Jameson Baxter Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect Barbara Baumann Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect Charles Curtis Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect Robert Darretta Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect Katinka Domotorffy Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect John Hill Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect Paul Joskow Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect Elizabeth Kennan Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect Kenneth Leibler Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect Robert Patterson Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect George Putnam, III Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect Robert Reynolds Management For For 95% Abstain 5% For Putnam High Income Securities Fund PCF 1/31/2013 Elect W. Thomas Stephens Management For For 95% Abstain 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 1 Change in Board Size Management For For 95% Against 3% Abstain 2% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect Liaquat Ahamed Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect Ravi Akhoury Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect Jameson Baxter Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect Barbara Baumann Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect Charles Curtis Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect Robert Darretta Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect Katinka Domotorffy Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect John Hill Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect Paul Joskow Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect Elizabeth Kennan Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect Kenneth Leibler Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect Robert Patterson Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect George Putnam, III Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect Robert Reynolds Management For For 95% Withhold 5% For Putnam Master Intermediate Income Trust PIM 1/31/2013 Elect W. Thomas Stephens Management For For 95% Withhold 5% For Putnam Municipal Opportunities Trust PMO 4/25/2013 1 Board Size Management For For 89% Against 9% Abstain 2% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect Liaquat Ahamed Management For For 92% Abstain 8% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect Ravi Akhoury Management For For 92% Abstain 8% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect Barbara M. Baumann Management For For 92% Abstain 8% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect Jameson A. Baxter Management For For 92% Abstain 8% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect Charles B. Curtis Management For For 92% Abstain 8% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect Robert J. Darretta Management For For 92% Abstain 8% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect Katinka Domotorffy Management For For 92% Abstain 8% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect Paul L. Joskow Management For For 92% Abstain 8% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect Elizabeth T. Kennan Management For For 92% Abstain 8% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect Kenneth R. Leibler Management For For 92% Abstain 8% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect George Putnam, III Management For For 92% Abstain 8% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect Robert L. Reynolds Management For For 92% Abstain 8% For Putnam Municipal Opportunities Trust PMO 4/25/2013 Elect W. Thomas Stephens Management For For 92% Abstain 8% For Reaves Utility Income Fund UTG 5/3/2013 Elect Jeremy W. Deems Management For For 97% Against 3% For Reaves Utility Income Fund UTG 5/3/2013 Elect Jeremy O. May Management For For 98% Against 2% For Royce Focus Trust Inc. FUND 78080N108 9/20/2012 Elect Charles Royce Management For For 99% Withhold 1% For Royce Focus Trust Inc. FUND 78080N108 9/20/2012 Elect G. Peter O'Brien Management For For 99% Withhold 1% For Singapore Fund Inc. SGF 82929L109 6/10/2013 1 Elect David G. Harmert Management For For 93% Against 7% For Singapore Fund Inc. SGF 82929L109 6/10/2013 2 Elect Rahn K. Portert Management For For 93% Against 7% For Swiss Helvetia Fund Inc. SWZ 6/19/2013 Elect Jean-Marc Boillat Management For For 70% Abstain 30% For Swiss Helvetia Fund Inc. SWZ 6/19/2013 Elect R. Clark Hooper Management For For 70% Abstain 30% For Swiss Helvetia Fund Inc. SWZ 6/19/2013 Elect Alexandre de Takacsy Management For For 70% Abstain 30% For Swiss Helvetia Fund Inc. SWZ 6/19/2013 2 Ratification of Auditor Management For For 95.5% Against 4% Abstain 0.5% For Taiwan Fund Inc. TWN 4/23/2013 Elect Michael F. Holland Management For For 95% Withhold 5% Against Taiwan Fund Inc. TWN 4/23/2013 Elect Joe O. Rogers Management For For 96% Withhold 4% For Taiwan Fund Inc. TWN 4/23/2013 Elect Bing Shen Management For For 96% Withhold 4% For Taiwan Fund Inc. TWN 4/23/2013 Elect M. Christopher Canavan, Jr. Management For For 53% Withhold 47% For Taiwan Fund Inc. TWN 4/23/2013 Elect Anthony Kai Yiu Lo Management For For 49% Withhold 51% For Taiwan Fund Inc. TWN 4/23/2013 Elect William C. Kirby Management For For 96% Withhold 4% For Templeton Emerging Markets Fund EMF 3/1/2013 Elect Frank A. Olson Management For For 25% Withhold 75% For Templeton Emerging Markets Fund EMF 3/1/2013 Elect Constantine D. Tseretopoulos Management For For 25% Withhold 75% For Templeton Emerging Markets Fund EMF 3/1/2013 Elect Charles B. Johnson Management For For 25% Withhold 75% For Templeton Emerging Markets Fund EMF 3/1/2013 Elect Gregory E. Johnson Management For For 25% Withhold 75% For Templeton Emerging Markets Fund EMF 3/1/2013 2 Ratification of Auditor Management For For 100% For Templeton Emerging Markets Fund EMF 3/1/2013 3 Shareholder Proposal Regarding Genocide-Free Investing Shareholder Against For 75% Abstain 25% For Templeton Russia and East European Fund Inc. TRF 88022F105 8/24/2012 Elect Ann Bates Management For For 78% Withhold 22% For Templeton Russia and East European Fund Inc. TRF 88022F105 8/24/2012 Elect Frank Crothers Management For For 78% Withhold 22% For Templeton Russia and East European Fund Inc. TRF 88022F105 8/24/2012 Elect Gregory Johnson Management For For 78% Withhold 22% For Templeton Russia and East European Fund Inc. TRF 88022F105 8/24/2012 Elect David Niemiec Management For For 78% Withhold 22% For Templeton Russia and East European Fund Inc. TRF 88022F105 8/24/2012 2 Ratification of Auditor Management For For 78% Against 22% For Thai Fund Inc. TTF 6/24/2013 Elect Frank L. Bowman Management For For 49% Abstain 51% For Thai Fund Inc. TTF 6/24/2013 Elect James F. Higgins Management For For 49% Abstain 51% For Thai Fund Inc. TTF 6/24/2013 Elect Manuel H. Johnson Management For For 49% Abstain 51% For Thai Fund Inc. TTF 6/24/2013 2 Termination of Contractual Investment Plan Management For For 99% Against 1% For Thai Fund Inc. TTF 6/24/2013 3 Shareholder Proposal Regarding Termination of Management Agreements Shareholder Against For 5% Against 94% Abstain 1% For Time Warner Cable Inc. TWC 88732J207 5/16/2013 1 Elect Carole Black Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 2 Elect Glenn A. Britt Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 3 Elect Thomas H. Castro Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 4 Elect David C. Chang Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 5 Elect James E. Copeland, Jr. Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 6 Elect Peter R. Haje Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 7 Elect Donna A. James Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 8 Elect Don Logan Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 9 Elect N.J. Nicholas, Jr. Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 10 Elect Wayne H. Pace Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 11 Elect Edward D. Shirley Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 12 Elect John E. Sununu Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 13 Ratification of Auditor Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 14 Advisory Vote on Executive Compensation Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 15 Shareholder Proposal Regarding Political Spending Report Shareholder Against For Against Time Warner Cable Inc. TWC 88732J207 5/16/2013 16 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against For Tri-Continental Corp. TY 4/17/2013 Elect Leroy C. Richie Management For For 83% Withhold 17% For Tri-Continental Corp. TY 4/17/2013 Elect William F. Truscott Management For For 83% Wthhold 17% For Tri-Continental Corp. TY 4/17/2013 2 Ratification of Auditor Management For For 92% Against 18% For Turkish Investment Fund Inc. TKF 6/24/2013 Elect Frank L. Bowman Management For For 80% Abstain 20% For Turkish Investment Fund Inc. TKF 6/24/2013 Elect James F. Higgins Management For For 80% Abstain 20% For Turkish Investment Fund Inc. TKF 6/24/2013 Elect Manuel H. Johnson Management For For 80% Abstain 20% For Union Pacific Corp. UNP 5/16/2013 1 Elect Andrew H. Card, Jr. Management For For For Union Pacific Corp. UNP 5/16/2013 2 Elect Erroll B. Davis, Jr. Management For For For Union Pacific Corp. UNP 5/16/2013 3 Elect Thomas J. Donohue Management For For For Union Pacific Corp. UNP 5/16/2013 4 Elect Archie W. Dunham Management For For For Union Pacific Corp. UNP 5/16/2013 5 Elect Judith Richards Hope Management For For For Union Pacific Corp. UNP 5/16/2013 6 Elect John J. Koraleski Management For For For Union Pacific Corp. UNP 5/16/2013 7 Elect Charles C. Krulak Management For For For Union Pacific Corp. UNP 5/16/2013 8 Elect Michael R. McCarthy Management For For For Union Pacific Corp. UNP 5/16/2013 9 Elect Michael W. McConnell Management For For For Union Pacific Corp. UNP 5/16/2013 10 Elect Thomas F. McLarty III Management For For For Union Pacific Corp. UNP 5/16/2013 11 Elect Steven R. Rogel Management For For For Union Pacific Corp. UNP 5/16/2013 12 Elect Jose H. Villarreal Management For For For Union Pacific Corp. UNP 5/16/2013 13 Elect James R. Young Management For For For Union Pacific Corp. UNP 5/16/2013 14 Ratification of Auditor Management For For For Union Pacific Corp. UNP 5/16/2013 15 Advisory Vote on Executive Compensation Management For For For Union Pacific Corp. UNP 5/16/2013 16 2013 Stock Incentive Plan Management For For For Union Pacific Corp. UNP 5/16/2013 17 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Verizon Communications Inc. VZ 92343V104 5/2/2013 1 Elect Richard L. Carrión Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 2 Elect Melanie L. Healey Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 3 Elect M. Frances Keeth Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 4 Elect Robert W. Lane Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 5 Elect Lowell C. McAdam Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 6 Elect Sandra O. Moose Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 7 Elect Joseph Neubauer Management For Against Against Verizon Communications Inc. VZ 92343V104 5/2/2013 8 Elect Donald T. Nicolaisen Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 9 Elect Clarence Otis, Jr. Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 10 Elect Hugh B. Price Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 11 Elect Rodney E. Slater Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 12 Elect Kathryn A. Tesija Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 13 Elect Gregory D. Wasson Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 14 Ratification of Auditor Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 15 Advisory Vote on Executive Compensation Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 16 Amendment to the 2009 Long-Term Incentive Plan Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 17 Shareholder Proposal Regarding Network Neutrality Shareholder Against Against For Verizon Communications Inc. VZ 92343V104 5/2/2013 18 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Verizon Communications Inc. VZ 92343V104 5/2/2013 19 Shareholder Proposal Regarding Proxy Access Shareholder Against For Against Verizon Communications Inc. VZ 92343V104 5/2/2013 20 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements Shareholder Against Against For Verizon Communications Inc. VZ 92343V104 5/2/2013 21 Shareholder Proposal Regarding Right to Call a Special Meeting Shareholder Against For Against Verizon Communications Inc. VZ 92343V104 5/2/2013 22 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against Virtus Total Return Fund DCA 92829A103 5/13/2013 Elect Thomas F. Mann Management Withhold For 98% Withhold 2% For Wal-Mart Stores, Inc. WMT 6/7/2013 1 Elect Aida M. Alvarez Management For Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 2 Elect James I. Cash, Jr. Management For Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 3 Elect Roger C. Corbett Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 4 Elect Douglas N. Daft Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 5 Elect Michael T. Duke Management For Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 6 Elect Timothy P. Flynn Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 7 Elect Marissa A. Mayer Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 8 Elect Gregory B. Penner Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 9 Elect Steven S. Reinemund Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 10 Elect H. Lee Scott, Jr. Management For Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 11 Elect Jim C. Walton Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 12 Elect S. Robson Walton Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 13 Elect Christopher J. Williams Management For Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 14 Elect Linda S. Wolf Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 15 Ratification of Auditor Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 16 Advisory Vote on Executive Compensation Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 17 Approval of the Management Incentive Plan Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 18 Shareholder Proposal Regarding Right to Call Special Meeting Shareholder Against For Against Wal-Mart Stores, Inc. WMT 6/7/2013 19 Shareholder Proposal Regarding Retention of Shares Shareholder Against Against For Wal-Mart Stores, Inc. WMT 6/7/2013 20 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Wal-Mart Stores, Inc. WMT 6/7/2013 21 Shareholder Proposal Regarding Recoupment Report Shareholder Against For Against Walt Disney Co. DIS 3/6/2013 1 Elect Susan E. Arnold Management For For For Walt Disney Co. DIS 3/6/2013 2 Elect John S. Chen Management For For For Walt Disney Co. DIS 3/6/2013 3 Elect Judith L. Estrin Management For For For Walt Disney Co. DIS 3/6/2013 4 Elect Robert A. Iger Management For For For Walt Disney Co. DIS 3/6/2013 5 Elect Fred H. Langhammer Management For For For Walt Disney Co. DIS 3/6/2013 6 Elect Aylwin B. Lewis Management For For For Walt Disney Co. DIS 3/6/2013 7 Elect Monica C. Lozano Management For For For Walt Disney Co. DIS 3/6/2013 8 Elect Robert W. Matschullat Management For For For Walt Disney Co. DIS 3/6/2013 9 Elect Sheryl Sandberg Management For For For Walt Disney Co. DIS 3/6/2013 10 Elect Orin C. Smith Management For Against Against Walt Disney Co. DIS 3/6/2013 11 Ratification of Auditor Management For For For Walt Disney Co. DIS 3/6/2013 12 Amendment to the 2002 Executive Performance Plan Management For Against Against Walt Disney Co. DIS 3/6/2013 13 Advisory Vote on Executive Compensation Management For Against Against Walt Disney Co. DIS 3/6/2013 14 Shareholder Proposal Regarding Proxy Access Shareholder Against For Against Walt Disney Co. DIS 3/6/2013 15 Shareholder Proposal Regarding Separation of Chairman and CEO Shareholder Against For Against Wells Fargo & Co. WFC 4/23/2013 1 Elect John D. Baker II Management For Against Against Wells Fargo & Co. WFC 4/23/2013 2 Elect Elaine L. Chao Management For For For Wells Fargo & Co. WFC 4/23/2013 3 Elect John S. Chen Management For For For Wells Fargo & Co. WFC 4/23/2013 4 Elect Lloyd H. Dean Management For For For Wells Fargo & Co. WFC 4/23/2013 5 Elect Susan E. Engel Management For For For Wells Fargo & Co. WFC 4/23/2013 6 Elect Enrique Hernandez, Jr. Management For For For Wells Fargo & Co. WFC 4/23/2013 7 Elect Donald M. James Management For Against Against Wells Fargo & Co. WFC 4/23/2013 8 Elect Cynthia H. Milligan Management For Against Against Wells Fargo & Co. WFC 4/23/2013 9 Elect Federico F. Peña Management For For For Wells Fargo & Co. WFC 4/23/2013 10 Elect Howard V. Richardson Management For For For Wells Fargo & Co. WFC 4/23/2013 11 Elect Judith M. Runstad Management For For For Wells Fargo & Co. WFC 4/23/2013 12 Elect Stephen W. Sanger Management For For For Wells Fargo & Co. WFC 4/23/2013 13 Elect John G. Stumpf Management For For For Wells Fargo & Co. WFC 4/23/2013 14 Elect Susan G. Swenson Management For For For Wells Fargo & Co. WFC 4/23/2013 15 Advisory Vote on Executive Compensation Management For For For Wells Fargo & Co. WFC 4/23/2013 16 Approve the Company's Amended and Restated Long-Term Incentive Compensation Plan Management For For For Wells Fargo & Co. WFC 4/23/2013 17 Ratification of Auditor Management For For For Wells Fargo & Co. WFC 4/23/2013 18 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Wells Fargo & Co. WFC 4/23/2013 19 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Wells Fargo & Co. WFC 4/23/2013 20 Shareholder Proposal Regarding Discriminitory Mortgage Servicing and Foreclosure Practices Shareholder Against Against For Western Asset Income Fund PAI 95766T100 5/22/2013 Elect Robert Abeles Management For For 97.5% Abstain 2.5% For Western Asset Income Fund PAI 95766T100 5/22/2013 Elect Ronald J. Arnault Management For For 97.5% Abstain 2.5% For Western Asset Income Fund PAI 95766T100 5/22/2013 Elect Anita L. DeFrantz Management For For 97.5% Abstain 2.5% For Western Asset Income Fund PAI 95766T100 5/22/2013 Elect Avedick B. Poladian Management For For 97.5% Abstain 2.5% For Western Asset Income Fund PAI 95766T100 5/22/2013 Elect William E.B. Siart Management For For 97.5% Abstain 2.5% For Western Asset Income Fund PAI 95766T100 5/22/2013 Elect Jaynie Miller Studenmund Management For For 97.5% Abstain 2.5% For Western Asset Income Fund PAI 95766T100 5/22/2013 Elect Kenneth D. Fuller Management For For 97.5% Abstain 2.5% For Western Asset Income Fund PAI 95766T100 5/22/2013 Elect Ronald L. Olson Management For For 97.5% Abstain 2.5% Against Western Asset/Claymore Inflation-Linked Opportunities & Income Fund WIW 95766R104 4/30/2013 Elect Kenneth D. Fuller Management For For 95% Withhold 5% For Western Asset/Claymore Inflation-Linked Opportunities & Income Fund WIW 95766R104 4/30/2013 Elect Ronald E. Toupin, Jr. Management For For 95% Withhold 5% Against Western Asset/Claymore Inflation-Linked Securities & Income Fund WIA 95766Q106 4/30/2013 Elect Michael Larson Management For For 95% Withhold 5% For Zweig Total Return Fund Inc. ZTR 5/14/2013 Elect George R. Aylward Management For For 90% Withhold 10% For Zweig Total Return Fund Inc. ZTR 5/14/2013 Elect William H. Wright II Management For For 90% Withhold 10% For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cornerstone Progressive Return Fund By (Signature and Title) /s/ Ralph W. Bradshaw Ralph W. Bradshaw, President and Chairman (Principal Executive Officer) Date August 13, 2013
